Citation Nr: 1646796	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  15-24 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to increases in the (0 percent prior to March 10, 2016 and 10 percent from that date) ratings assigned for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1963 to July 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which in pertinent part granted service connection for bilateral hearing loss, rated 0 percent, effective in December 2012; the Veteran appealed for a higher rating.  (He also appealed a decision regarding service connection for a dental disability, but did not perfect the appeal by filing a substantive appeal as to that issue.)  After additional evidentiary development, a March 2016 rating decision increased the rating for bilateral hearing loss to 10 percent, effective March 10, 2016; the Veteran has continued his appeal for a higher rating from the effective date of service connection.  In August 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's most recent VA examination to assess the severity of his bilateral hearing loss was on March 10, 2016.  Since that examination, he appeared to allege at his Board hearing before the undersigned in August 2016 that his hearing loss disability has worsened, particularly in his left ear, and that his disability reflected an exceptional pattern of hearing impairment.  Hence, he should be re-examined to determine the current severity of his disability.  38 C.F.R. § 3.159(c)(4)(i).  

Additionally, VA outpatient records in the claims file, which are dated up to March 2016, show that the Veteran was issued hearing aids and that he was periodically seen for audiologic evaluations including in August 2014 and April 2015.  However, the specific test results from the audiograms (i.e., puretone thresholds in decibels at the various frequencies tested and speech discrimination scores) are not reflected by the audiology consult notes in the file.  Therefore, the RO should secure for the file not only updated VA outpatient records of treatment but also the reports of audiograms showing the specific test results, if possible.  Such records may contain pertinent information, and are constructively of record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for association with the claims file (a) complete outpatient records of all VA evaluations and treatment the Veteran received for bilateral hearing loss since March 2016, and (b) if possible, all VA outpatient reports of audiograms conducted since the Veteran filed his original claim in December 2012, to include those in August 2014 and April 2015; such audiogram reports should reflect specific test results of puretone thresholds, in decibels, at the various frequencies tested, and speech discrimination scores per Maryland CNC.  The efforts to obtain such records should be documented in the file

2.  Thereafter, the AOJ should arrange for a VA audiological examination of the Veteran (with audiometric studies) to determine the current severity of his bilateral hearing loss.  The Veteran's record must be reviewed by the examiner.  All clinical findings should be set forth in the report.  In addition to reporting the clinical findings, the examiner should elicit from the Veteran, and note for the record, a description of the functional impact the disability has on the Veteran's ability to work and his daily activities, and offer comment as to whether the Veteran's descriptions are consistent with the degree of disability shown by audiometry (and if not explain the discrepancy to the extent possible).  

The examiner should include rationale with all opinions.

3.  Thereafter, the AOJ should review the record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).

